Citation Nr: 1512829	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-11 254	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



REMAND

The Veteran served on active duty from April 9 to December 16, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for an acquired psychiatric disability, to include depression and a character deficit.  In a June 2006 VA Form 21-4138, the Veteran indicated that he disagreed with the denial of service connection for depression.  The Board construes this statement as a notice of disagreement (NOD).  In addition, medical records establish that the Veteran has been diagnosed with depressive disorder; adjustment disorder; schizoid personality; and substance abuse.  These other diagnoses are to be considered as part of the psychological disability claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue has been recharacterized to reflect the procedural history and medical evidence of record.

(The Veteran requested, and was scheduled for, a Board hearing before a Veterans Law Judge in September 2014.  Notice of such was mailed to the Veteran's then-known address.  The Veteran failed to report for the hearing without explanation or request to reschedule.  The hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704 (2014).)

The Veteran attributes his current mental health problems to in-service stressors.  Specifically, he contends that he was misled by a recruiter who had promised that he would be trained as a radar technician, but instead he was sent to medical assistant training and assigned to a hospital.  He was disappointed and became depressed with the military.  In addition, his co-workers were "strung out on drugs" and stole narcotics from the hospital.  He has also indicated that the work was "very demanding," and he witnessed inadequate care of patients.  The Veteran also maintains that his father committed suicide, although it is unclear whether this event occurred during his military service.  The Veteran now maintains he developed permanent psychiatric trauma as a result of those in-service stressors.

The Veteran also contends that his current psychiatric disability was first evident in service as a character deficit.  In the alternative, he maintains that a pre-existing personality disorder was aggravated by service, and that the character deficit noted during service was actually a personality disorder.

The Board notes that personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2014).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon a preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2014); Carpenter v. Brown, 8 Vet. App, 240 (1995).

The Veteran's February 1976 enlistment examination contains a normal psychiatric evaluation.  An October 1976 service treatment record shows that the Veteran was evaluated after turning himself in for use of marijuana.  The clinician found no signs of physical dependence on drugs, although the Veteran was unkempt and needed a haircut.  The diagnoses included marijuana use and character deficit.  Upon follow-up the next month, the Veteran appeared angry.  A social worker talked with the Veteran about "wanting out of [the] Air Force."  The assessment was character deficit.

The claims file contains a copy of a November 1976 letter from the Veteran to his family in which he complains about having been sent to medical assistant training instead of electronics school and about feeling depressed.  There is no separation examination in the claims file.  

Post-service treatment records show that the Veteran sustained serious injuries as a result of a March 2000 motor vehicle accident.  VA treatment records dated from March 2000 to November 2008 contain diagnoses of TBI, cognitive impairment, depression, adjustment disorder, schizoid personality, and substance abuse.  A posttraumatic stress disorder (PTSD) screen was positive.  Private treatment records from the Santa Cruz Veterans Center show that the Veteran was evaluated for PTSD, but it is unclear whether he was actually diagnosed with such a disability.  

The etiology of any current psychiatric disability is unclear.  There are indications that the Veteran may have had a personality disorder that pre-existed his active duty.  The "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the matter must be remanded for the Veteran to be afforded a VA examination in connection with his service connection claim.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a VA or VA-contracted psychiatrist or psychologist to determine the nature, extent, and etiology of each psychiatric disorder the Veteran may have.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  Psychological testing should be conducted with a view toward ascertaining the correct diagnosis(es), including testing to help determine whether the Veteran has PTSD.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, and review the record.  The examiner should address the following:

(a) Identify all acquired psychiatric disorders that are currently present.  Specifically, the examiner must provide or rule out a diagnosis of PTSD as per the DSM-IV criteria.  If the examiner does not diagnose PTSD, it should be explained why the Veteran does not meet the criteria for a diagnosis of PTSD.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

(b) Did the Veteran have a personality order during service?  If so, provide an opinion as to whether any psychiatric disease was superimposed on the Veteran's personality disorder during service.

(c) Is it at least as likely as not (i.e., 50 percent or greater probability), that any currently diagnosed psychological disorder is related to military service, to include any claimed in-service stressor?  

(d) Is it at least as likely as not that any diagnosed psychiatric disorder caused or made chronically worse the Veteran's alcohol and/or chemical dependence?

The examiner must address the Veteran's lay stressor statements, the copy of the November 1976 letter, all relevant post-service treatment records, and any articles submitted by the Veteran.

A complete rationale for all opinions should be provided.  If the examiner determines that an opinion on the issue cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Thereafter, readjudicate the claim on appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

